Case 8:20-cv-01067-CEH-AAS Document 37 Filed 12/01/20 Page 1 of 12 PageID 776




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

KURT E. DAVIS,

       Plaintiff,

v.                                                                Case No: 8:20-cv-1067-T-36AAS

HILLSBOROUGH COUNTY and RON
DESANTIS,

      Defendants.
___________________________________/

                                             ORDER

       This matter comes before the Court upon Plaintiff’s Interim Motion to Sever from Action

all Undisputed State Law Claims and Remand to State Court [Doc. 7], Defendant Hillsborough

County’s Response [Doc. 14], Plaintiff’s Motion to Remand Case in its Entirety to State Court

[Doc. 19], Defendant Governor DeSantis’ Response [Doc. 21], and Defendant Hillsborough

County’s Response [Doc. 35]. Plaintiff presents various arguments in his motions, including that

this Court lacks jurisdiction and that all parties did not timely consent to removal. The Court,

having considered the motions and being duly advised in the premises, will DENY Plaintiff’s

Interim Motion to Sever [Doc. 7] and Motion to Remand Case in its Entirety [Doc. 19].

          I.   BACKGROUND

       As the COVID-19 pandemic struck the United States and countries around the world in

March 2020, government officials across the country—including in Florida—began to declare

states of emergency in efforts to mitigate the foreseeable effects of the deadly virus.1 Shortly after,


1Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
(COVID-19)       Outbreak,      THE       WHITE       HOUSE,       (Mar.       13,    2020),
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak (President Trump declared a national
Case 8:20-cv-01067-CEH-AAS Document 37 Filed 12/01/20 Page 2 of 12 PageID 777




stay-at-home orders were put in place, social distancing was mandated, and businesses were

required to abide by a number of administrative orders. The State of Florida issued Executive

Order 20-51 on March 1, 2020, directing the Florida Department of Health to issue a Public Health

Emergency. [Doc. 1-7 at p. 34]. A state of emergency was subsequently declared on March 9,

2020, pursuant to Executive Order 20-52. Id.

       Around March 17, 2020, Florida Governor Ron DeSantis began to implement restrictions

regarding alcohol sales and occupancy limits at restaurants and bars, under Executive Order 20-

68. Id. at pp. 34. On March 19, 2020, the U.S. Department of Homeland Security Cybersecurity

and Infrastructure Security Agency (“CISA”) released a Memorandum on Identification of

Essential Critical Infrastructure Workers during COVID-19 Response. Id. at 23–33. A day later,

March 20, 2020, the Governor issued Executive Order 20-71, which further restricted alcohol

sales, suspended all on-premises food consumption at restaurants, and ordered the closure of

gymnasiums and fitness centers. Id. at pp. 34–38. That same day, the Governor issued Executive

Order 20-72, which suspended all elective medical procedures. Id. at pp. 39–41.

       On March 23, 2020, the Governor issued Executive Order 20-80, which ordered all persons

entering Florida from “an area with substantial community spread,” through an airport, to

quarantine or self-isolate for the shorter of fourteen days or the duration of their stay in Florida.

Id. at pp. 42–44. The following day, the Governor issued Executive Order 20-82, which expanded




emergency beginning March 1, 2020); The State of Florida Issues Updates on COVID-19, FLA.
HEALTH (Mar. 11, 2020), http://www.floridahealth.gov/newsroom/2020/03/031120-state-florida-
issues-updates-covid19.pr.html (“On March 9, Governor Ron DeSantis issued Executive Order
20-52, declaring a state of emergency for COVID-19”); Hillsborough Emergency Policy Group
Declares State of Local Emergency, HILLSBOROUGH CO. FLA. (Mar. 12, 2020)
https://www.hillsboroughcounty.org/en/media-center/press-releases/2020/03/12/hillsborough-
emergency-policy-group-declares-state-of-local-emergency.


                                                 2
Case 8:20-cv-01067-CEH-AAS Document 37 Filed 12/01/20 Page 3 of 12 PageID 778




Executive Order 20-80 to include any individual traveling to Florida from “an area with substantial

community spread.” Id. at pp. 45–47. The restrictions grew as the days went by. 2 Ultimately, on

April 1, 2020, the Governor issued Executive Order 20-91, which ordered all individuals to stay

at home and limited movements to only essential services and activities.3 Id. at pp. 56–60.

       Hillsborough County began its local efforts around March 20, 2020, issuing an

administrative order that applied the Governor’s Executive Order 20-68 regarding restaurants and

food establishments and banning all private or public gatherings of more than ten people. [Doc. 1-

7 ¶ 7]. On March 27, 2020, the Hillsborough County Emergency Policy Group issued an Executive

“Safer-At-Home Order” which required all residents to “stay home as much as possible twenty-

four-hours a day, seven days a week,” except to get food, medicine, and essentials. Id. at pp. 13–




2 On March 27, 2020, the Governor issued Executive Order 20-86, which directed the Florida
Department of Transportation to establish checkpoints at welcome centers and rest stops to enforce
the travel restrictions laid out in Executive Order 20-82. [Doc. 1-7 at pp. 48–51]. That day, the
Governor also issued Executive Order 20-87, which suspended vacation rental property operations,
for those properties rented for a period of thirty days or less, excluding hotels, motels, and inns.
Id. at pp. 52–55. On March 28, 2020, CISA released a revised Advisory Memorandum on
Identification of Essential Critical Infrastructure Workers during COVID-19 Response, v. 2, to
include a more comprehensive, but not exclusive, list of essential workers and services. Id. at pp.
61–75. Essential services as defined therein include, but are not limited to, “medical and
healthcare, telecommunications, information technology systems, defense, food and agriculture,
transportation and logistics, energy, water and wastewater, law enforcement, and public works.”
Id. at p. 61. On March 30, 2020, the Governor entered Executive Order 20-89, which “ordered
Miami-Dade County, Broward County, Palm Beach County, and Monroe County to restrict public
access to businesses and facilities deemed non-essential” as defined by the guidelines set forth by
Miami-Dade County. Id. at pp. 76–78. Said guidelines are detailed in Miami-Dade County
Emergency Order 07-20 and its subsequent amendments. Id. at pp. 79–89.

3 Executive Order 20-91 defined “essential services” as those outlined in CISA’s Memorandum
on Identification of Essential Critical Infrastructure Workers during COVID-19 Response, v. 2,
which included healthcare, law enforcement and public safety, food and agriculture, energy,
transportation, and others. [Doc. 1-7 at pp. 59-75]. Id. The executive order defined “essential
activities” to include attending religious services, participating in socially-distant recreational
activities, taking care of pets, and “otherwise assisting a loved one or friend.” Id. at p. 59.


                                                 3
Case 8:20-cv-01067-CEH-AAS Document 37 Filed 12/01/20 Page 4 of 12 PageID 779




22. However, “essential individuals, businesses, and services” including medical and healthcare

personnel, first responders, food and goods providers and distributors, utility workers, and a host

of others were excluded—with reference to CISA’s Advisory Memorandum. Id. at pp. 16-19.

       On March 30, 2020, Plaintiff filed an action in the Circuit Court of the Thirteenth Judicial

Circuit in and for Hillsborough County, Florida against the County, alleging that its Administrative

Order 20-05 and Executive “Stay-At-Home” Order violated several Florida statutes, the

Constitution of the State of Florida, and the First, Fifth, and Fourteenth Amendments of the

Constitution of the United States of America. [Doc. 1-6]. The Complaint included, as exhibits, the

administrative and executive orders, as well as CISA’s Advisory Memorandum. Id. at pp. 5–30.

The summons was issued to Plaintiff on April 2, 2020. [Doc. 1-9 at p. 2].

       On April 8, 2020, Plaintiff amended the Complaint to include the Governor. [Doc. 1-7]. In

that Complaint, Plaintiff re-alleged the claim against the County and also alleged that the executive

orders implemented by the Governor were unlawful and unenforceable under various Florida

statutes and the Florida and federal Constitutions. Id. at 7. The Amended Complaint included as

exhibits the various administrative and executive orders as well as CISA’s two Advisory

Memoranda. Id. at 8–91. The summons was issued to Plaintiff for service on the Governor that

same day. [Doc. 1-9 at p. 2].

       The original complaint was served on the County on April 10, 2020. [Doc. 1-2]. Based on

the state court docket activity, there were several attempts to serve the Governor, including at his

office on April 20, 2020. [Doc. 1-9 at p. 1]. Plaintiff purports to have served the Governor, through

the Clerk of Court, on May 5, 2020. [Doc. 19 at p. 5 ¶ 12]. On May 8, 2020, the County removed

the action to this Court pursuant to 28 U.S.C. § 1441(a) and (c) and 28 U.S.C. § 1331. [Doc. 1 ¶

5]. In the Notice of Removal, the County noted that the Complaint had been amended to add the



                                                 4
Case 8:20-cv-01067-CEH-AAS Document 37 Filed 12/01/20 Page 5 of 12 PageID 780




Governor as a party defendant. Id. ¶ 3. However, there was no indication that the Governor had

consented to removal.

       On May 13, 2020, Plaintiff filed an Interim Motion to Sever from the Action all Undisputed

State Law Claims and Remand Same to State Court. [Doc. 7]. In that motion, Plaintiff claims that

the “distinct and independent State and Local Claims contained in the Amended Complaint are the

type of claims that must be severed and remanded to the state court under 28 U.S.C. §

1441(c)(1)(B).” Id. p. 3 ¶ 6. The County responded on May 27, 2020, contending that the Court

has “pendent jurisdiction” over the state law claims because they “flow from the identical conduct

and factual basis as his claims under the United States Constitution” and that the Court has

supplemental jurisdiction under 28 U.S.C. 1367(a). [Doc. 14 p. 3].

       Plaintiff subsequently moved to remand the case in its entirety on June 15, 2020, arguing

that the case was brought under Chapter 86 of the Florida Statutes and the County had not

established the Court’s jurisdiction. [Doc. 19. at pp. 2–3]. He also argued that all defendants did

not timely consent to removal and that the case should be remanded on this basis. Id. at pp. 6 ¶ 14.

The Governor then filed a response in opposition [Doc. 21; Doc. 21-1]. 4 Among other things, the

Governor argued that “Plaintiff’s Amended Complaint contained federal constitutional claims over

which the federal district court had jurisdiction;” that the County did not err in failing to include

the Governor in its Notice of Removal because the Governor had not yet been “properly served”

as required by 28 U.S.C. § 1446(b)(2)(A); that the deadline for the Governor to consent was




4 In its response, the County incorporated by reference the arguments raised in its Response to
Interim Motion to Sever from the Action all Undisputed State Law Claims and Remand Same to
State Court [Doc. 14] and the Governor’s Response to the motion to remand [Doc. 21]. [Doc. 35
¶ 3].


                                                 5
Case 8:20-cv-01067-CEH-AAS Document 37 Filed 12/01/20 Page 6 of 12 PageID 781




actually June 29, 2020, because service was not “perfected” until May 29, 2020; 5 and that his

consent to removal was timely. [Doc. 21 pp. 3–10; Doc. 21-1]. Additionally, the Governor argued

that the thirty-day deadline for consent is not a “wooden rule.” Id. at p. 4 (citing Stone v. Bank of

N.Y. Mellon, N.A., 609 F. App’x 979, 981 (11th Cir. 2015)).

         II.    LEGAL STANDARD

        Removal to federal court is governed by 28 U.S.C. § 1441(a), which states that “[e]xcept

as otherwise expressly provided by Act of Congress, any civil action brought in a State court of

which the district courts of the United States have original jurisdiction may be removed by the

defendant or the defendants to the district court of the United States for the district and division

embracing the place where such action is pending.” District courts have original jurisdiction over

claims which are based on diversity jurisdiction, as provided under 28 U.S.C. § 1332, and issues

of federal question, as defined by 28 U.S.C. § 1331. Federal question jurisdiction, which is the

basis of removal in this case, exists in “civil actions arising under the Constitution, laws, or treaties

of the United States.” Id. at § 1331. Additionally, under their supplemental jurisdiction, federal

courts are allowed to hear state law claims so long as they “are so related to the claims in the action

within original jurisdiction that they form part of the same case or controversy.” Id. at § 1367. “A

removing defendant bears the burden of proving proper federal jurisdiction.” Leonard v.

Enterprise Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002) (citing Williams v. Best Buy Co., 269

F.3d 1316, 1318 (11th Cir. 2001)). Lack of subject matter jurisdiction requires remand to the state

court pursuant to 28 U.S.C. § 1447(c); see also Fed. R. Civ. P. 12 (h)(3).




5The Governor has asked the Court to take judicial notice of a Publisher’s Affidavit, filed in state
court, stating that Plaintiff published a copy of the Notice in a weekly newspaper on May 8, May
15, May 22, and May 29, 2020. [Doc. 21-1 ¶¶ 3-6].
                                                   6
Case 8:20-cv-01067-CEH-AAS Document 37 Filed 12/01/20 Page 7 of 12 PageID 782




       The procedure for removal is governed by 28 U.S.C. § 1446. This requires a notice of

removal to be filed “within 30 days after the receipt by the defendant . . . of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based[.]” 28

U.S.C. § 1446(b)(1). “[A]ll defendants who have been properly joined and served must join in or

consent to the removal of the action.” Id. at § 1146(b)(2)(A). “Each defendant shall have 30 days

after receipt by or service on that defendant of the initial pleading or summons” to consent to

removal. Id. at 1446(b)(2)(B); Bailey v. Janssen Pharmaceutica, Inc., 536 F.3d 1202, 1209 (11th

Cir. 2008) (holding that “each defendant, upon formal service of process, [has] thirty days to file

a notice of removal pursuant to § 1446(b).”). “The failure to comply with these express statutory

requirements for removal can fairly be said to render the removal ‘defective’ and justify

a remand pursuant to § 1447(c).” Williams v. AFC Enterprises, Inc., 389 F.3d 1185, 1188 (11th

Cir. 2004) (quoting Snapper, Inc. v. Redan, 171 F.3d 1249, 1253 (11th Cir.1999)). Because

removal raises significant federalism concerns, federal courts are directed to construe removal

statutes strictly, and “all doubts about jurisdiction should be resolved in favor of remand to state

court.” Univ. of S. Ala., 168 F.3d at 411.

       III.    DISCUSSION
       a. Unanimity of Consent to Removal

       In the instant Motion to Remand, Plaintiff contends that all defendants have not timely

consented to removal, such that the unanimity requirement of § 1446(b) has not been met. [Doc.

19 at 5–6 (citing Bailey, 536 F.3d at 1207)]. In particular, Plaintiff argues that the case should be

remanded because the Governor did not consent to removal within thirty days of service of the

amended complaint. [Doc. 19 at 6, ¶ 13]. “The unanimity rule requires that all

defendants consent to and join a notice of removal in order for it to be effective.” Bailey, 536 F.3d

at 1207. In cases where multiple defendants were served on different dates, the thirty-day period

                                                 7
Case 8:20-cv-01067-CEH-AAS Document 37 Filed 12/01/20 Page 8 of 12 PageID 783




to petition for removal or consent to removal runs from the date on which the last defendant was

served. Id. at 1205. The rules governing removal are usually strictly construed. Russell Corp. v.

Am. Home Assur. Co., 264 F.3d 1040, 1049 (11th Cir. 2001); Euwema v. Osceola Cty., No. 6:19-

CV-1760-ORL-37LRH, 2019 WL 6614322, at *4 (M.D. Fla. Dec. 5, 2019) (strictly interpreting

and enforcing the unanimity requirement and remanding the case). But see Stone v. Bank of New

York Mellon, N.A., 609 F. App'x 979, 981 (11th Cir. 2015) (declining to establish a “wooden rule”

which would require cases to be remanded solely for a defect related to the unanimity rule); Griffin

v. Lowe’s Companies, Inc., 2018 WL 2676580 at *3 (M.D. Fla. Jun. 5, 2018) (denying motion to

remand because, “based on the Eleventh Circuit’s decision in Stone,” the defendant’s opposition

to the motion effectively cured the defect created by its failure to consent to removal within thirty

days of service of the complaint.).

       While Plaintiff contends that the Governor was served by U.S. mail on May 5, 2020, there

is no indication that the Governor accepted service of process by mail. See Fla. R. Civ. P. 1.070(i)

(“A defendant may accept service of process by mail.”). As the Governor contends, service was

not perfected until May 29, 2020, when Plaintiff published the last of four notices in the weekly

publication La Gaceta. 6 See Fla. Stat. § 49.10 (1)(a) (“All notices of action, except those referred

to in paragraphs (b) and (c), shall be published once during each week for 4 consecutive weeks

(four publications being sufficient) in some newspaper published in the county where the court is




6 This Publisher’s Affidavit is filed as Document 26 on the state court docket, Davis v.
Hillsborough County, et. al., Case No.: 20-CA-002928, which this Court has taken judicial notice
of. Federal Rule of Evidence 201 permits a court to “judicially notice a fact that is not subject to
reasonable dispute because it ... can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2).


                                                 8
Case 8:20-cv-01067-CEH-AAS Document 37 Filed 12/01/20 Page 9 of 12 PageID 784




located. . . .”). 7 The Governor therefore had until June 29, 2020, to consent to removal pursuant to

§ 1446(b). 8 See Bailey, 536 F.3d at 1203, 1204-09. The Governor’s Notice of Consent to removal

was filed June 24, 2020, before the thirty-day period expired. [Doc. 21-1]. As such, the Governor’s

consent to the County’s removal was timely.

        b. Subject matter jurisdiction

        Plaintiff’s argument that the Court lacks jurisdiction because the action was brought under

Chapter 86 of the Florida Statutes is entirely without merit. Chapter 86 of the Florida Statutes

provides state trial courts with jurisdiction over actions requesting a declaration of rights. See Fla.

Stat. § 86.011 (“The circuit and county courts have jurisdiction within their respective

jurisdictional amounts to declare rights, status, and other equitable or legal relations whether or

not further relief is or could be claimed. No action or procedure is open to objection on the ground

that a declaratory judgment is demanded. The court's declaration may be either affirmative or

negative in form and effect and such declaration has the force and effect of a final judgment.”).

        Based upon the Court’s review of the Amended Complaint, Plaintiff is seeking a

declaration of rights under both state and federal law. Plaintiff alleges that the “orders issued by

the Defendants in connection with COVID19 . . . are unlawful and infringe upon the constitutional

rights of the Plaintiff.” Doc. 1-7 ¶ 6. Specifically, Plaintiff alleges that the administrative orders



7 According to Fla. Stat. § 49.011(5), service of process by publication is allowed in actions “[f]or
the construction of any . . . written instrument and for a judicial declaration or enforcement of any
legal or equitable right, title, claim, lien, or interest thereunder.” The administrative orders at issue
constitute written instruments, thereby allowing service by publication in this case. See Instrument,
BLACK’S LAW DICTIONARY (11th ed. 2019) (defining an instrument as “[a] written legal document
that defines rights, duties, entitlements, or liabilities, such as a statute, contract, will, promissory
note, or share certificate” and noting that it seems to embrace “contracts, deeds, statutes, wills,
Orders in Council, orders, warrants, schemes, letters patent, rules, regulations, bye-laws”).

8The thirtieth day, June 28, 2020, fell on a Sunday and is thus excluded from the thirty-day
computation. See Fed. R. Civ. P. 6(a)(1)(C).
                                                   9
Case 8:20-cv-01067-CEH-AAS Document 37 Filed 12/01/20 Page 10 of 12 PageID 785




 implemented by the County and the Governor are unlawful and unenforceable pursuant to

 provisions of the Florida Statutes, sections of the Constitution of the State of Florida and the

 Constitution of the United States of America, and Amendments to the Constitution of the United

 States of America. Id. ¶¶ 14, 16. Again, federal question jurisdiction exists in “civil actions arising

 under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331; see also McNiece

 v. Town of Yankeetown, 817 F. App'x 842, 845 (11th Cir. 2020) (“Federal courts have jurisdiction

 to entertain actions that concern a federal question, 28 U.S.C. § 1331, like McNiece's complaint,

 which sought relief under the Constitution, 42 U.S.C. § 1983, and based on unlawful conduct by

 a federal official, Bivens, 403 U.S. 388, 91 S.Ct. 1999.”). Undoubtedly, Plaintiff has raised a claim

 for relief based, in part, on the federal constitution and amendments to the federal constitution.

 This Court therefore has jurisdiction over such claims as permitted by § 1331.

        Plaintiff implicitly acknowledged this in the interim motion to sever from the action all

 undisputed state law claims and remand same to state court, stating that “one of Plaintiff's claims

 is that the Hillsborough County Orders violate the Constitution of the United States of America”

 and it “may arguably trigger this Court's jurisdiction.” [Doc. 7 ¶ 4]. In that motion, Plaintiff argued

 that the “distinct and independent State and Local Claims contained in the Amended Complaint

 are the type of claims that must be severed and remanded to the state court under 28 U.S.C. §

 1441(c)(2).” Id. ¶ 6. The County correctly points out in its response that the Court has supplemental

 jurisdiction over those portions of Plaintiff’s claims as the alleged grounds for state relief flow

 from the identical conduct and factual basis as his claims under the United States Constitution.

 [Doc. 14 at p. 3]. District courts may exercise supplemental jurisdiction over all state claims which

 arise out of a common nucleus of operative fact with a substantial federal claim. Parker v. Scrap

 Metal Processors, Inc., 468 F.3d 733, 743 (11th Cir. 2006) (citing United Mine Workers of



                                                   10
Case 8:20-cv-01067-CEH-AAS Document 37 Filed 12/01/20 Page 11 of 12 PageID 786




 America v. Gibbs, 383 U.S. 715, 725, 86 S.Ct. 1130, 1138, 16 L.Ed.2d 218 (1966)); 28 U.S.C.A.

 § 1367 (“[I]n any civil action of which the district courts have original jurisdiction, the district

 courts shall have supplemental jurisdiction over all other claims that are so related to claims in the

 action within such original jurisdiction that they form part of the same case or controversy under

 Article III of the United States Constitution.”). Plaintiff’s claims for state relief flow from the

 identical conduct and factual basis as the claims under the United States Constitution and

 Amendments.

         IV.      CONCLUSION

        Having failed to perfect service on the Governor until May 29, 2020, Plaintiff’s claim of

 lack of consent from the Governor at the time of removal by the County on May 8, 2020, lacks

 merit. Because the Governor consented to removal within 30 days of being served, removal

 comported with the statutory requirements. Additionally, because the Amended Complaint

 requested a declaration of rights under the United States Constitution and Amendments to the

 United States Constitution, there is jurisdiction under 28 U.S.C. § 1331. Moreover, these claims

 arise from the same nucleus of facts as the claims requesting a declaration of rights under state law

 such that this Court may properly exercise supplemental jurisdiction over them pursuant to 28

 U.S.C. § 1367.

        Accordingly, it is hereby ORDERED:

               1. Plaintiff’s Interim Motion to Sever from Action all Undisputed State Law Claims

                  and Remand to State Court [Doc. 7] is DENIED.

               2. Plaintiff’s Motion to Remand Case in its Entirety to State Court [Doc. 19] is also

                  DENIED.

        DONE AND ORDERED in Tampa, Florida on December 1, 2020.



                                                  11
Case 8:20-cv-01067-CEH-AAS Document 37 Filed 12/01/20 Page 12 of 12 PageID 787




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                              12
